Citation Nr: 0517654	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae of the anterior neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  


REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in November 2003, he requested a hearing 
before the Board at the RO.  Subsequently, in October 2004, 
the veteran requested a videoconference hearing at the RO 
before a member of the Board, in lieu of a travel Board 
hearing.  By letter dated in April 2005, the veteran was 
notified that his hearing was scheduled for May 19, 2005.

Thereafter, in a statement received on May 13, 2005, the 
veteran's representative requested that he be able to review 
the veteran's claims file (currently at the Board) prior to 
the videoconference hearing.  Therefore, he requested that 
the veteran's hearing be postponed.  

The Board has determined that good cause has been shown 
pursuant to 38 C.F.R. § 20.704(c); therefore, the veteran 
should be scheduled for a videoconference hearing before a 
member of the Board.  Prior to the hearing, the veteran's 
representative should be provided the opportunity to review 
the veteran's claims file.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C., for the following action:   

1.  The RO should provide the veteran's 
claims file to the veteran's 
representative for the purpose of review.

2.  Thereafter, the RO should schedule 
the veteran for a videoconference hearing 
before a member of the Board in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




